Case
  Case
     1:20-cv-07630-VEC
        1:20-cv-07630 Document
                       Document2-3
                                 19-1
                                    Filed
                                        Filed
                                           09/17/20
                                              11/04/20
                                                     Page
                                                       Page
                                                          1 of119
                                                                of 19




        EXHIBIT B
     Filed Under Seal
          Case
            Case
               1:20-cv-07630-VEC
                  1:20-cv-07630 Document
                                 Document2-3
                                           19-1
                                              Filed
                                                  Filed
                                                     09/17/20
                                                        11/04/20
                                                               Page
                                                                 Page
                                                                    2 of219
                                                                          of 19




    Case Number: 01-19-0002-5422

    Brody Simpson
    -vs-
    Peloton Interactive, Inc.
                                OPINION AND INTERIM AWARD

        Claimant Brody Simpson (“Claimant” or “Mr. Simpson”) brought this Arbitration on July
19, 2019 against Respondent Peloton Interactive Inc. (“Respondent” or “Peloton”), claiming
violations of the Kansas Consumer Protection Act, K.S.A. § 50-625, et seq. (“KCPA”).
Specifically, Mr. Simpson asserted that Peloton violated Sections 50-626(a), (b)(1)(A), (b)(1)(D),
(b)(2) and (b)(3) of the KCPA. Peloton denied these allegations. Following discovery, an
arbitration hearing was held on April 29, 2020 before the undersigned via video conferencing
pursuant to the Consumer Rules of the American Arbitration Association. Mr. Simpson appeared
in person and through Counsel and presented evidence. Peloton, appeared through a corporate
representative, as well as through Counsel and presented evidence.

       At the hearing, both parties were afforded full opportunity to call, examine, and cross-
examine witnesses, introduce documentary evidence, and present arguments. A transcript of the
proceeding was prepared. Following the hearing, the parties submitted post-hearing briefing.

       I, Virginia Stevens Crimmins, having been designated in accordance with the arbitration
agreement entered into between the above-named parties, and having been duly sworn, and having
duly heard the proofs and allegations of the Parties, each represented by counsel, at an evidentiary
hearing, do hereby issue this INTERIM AWARD as follows:

                                       FINDINGS OF FACT

              A. Peloton

        1.      Peloton sells indoor stationary bikes (“Peloton Bike”) and treadmills (“Peloton
Tread”) featuring large, high-definition touch-screen tablets. Consumers who purchase either the
Peloton Bike or Peloton Tread may also pay to sign up to receive streamed live and on-demand
instructor-led fitness classes from Peloton, featuring Peloton’s patented leaderboard technology
(the “Peloton Service”). Members who own Peloton Bikes and Treadscan access and participate
in these classes from the comfort of their own homes and on their own schedule. For Peloton
members who own Peloton Bikes and Treads, the Peloton Service can be purchased on a
subscription basis for $39.00 a month.1

       2.     Peloton members receive Peloton’s Terms of Service at the time of purchase and
when logging into the content library. When Peloton members log into the content library for the

1
 See April 3, 2020 Stipulated Findings of Fact and Conclusions of Law at p. 1-2 (hereinafter “Stipulated
Findings”).

                                                   1
           Case
             Case
                1:20-cv-07630-VEC
                   1:20-cv-07630 Document
                                  Document2-3
                                            19-1
                                               Filed
                                                   Filed
                                                      09/17/20
                                                         11/04/20
                                                                Page
                                                                  Page
                                                                     3 of319
                                                                           of 19




first time, they are presented with a screen that directs them to read Peloton’s Terms of Service
and asks them to affirmatively agree to the Terms of Service by clicking a button. When Peloton
updates its Terms of Service, members receive a notification of the updates and when accessing
the content library members must click to accept the new Terms to Service to continue accessing
the library.2

         3.      Peloton advertises its products and services on its website, and through social
media. Peloton promotes its on-demand library of fitness classes as an integral part of the Peloton
experience and offers a variety of classes in its class library, including music classes and scenic
rides. This content is Peloton’s “special sauce,” and as a part of its advertisements, Peloton stated
that its library of fitness classes was “ever-growing” and “growing.”3

         4.      Peloton had not secured licenses to use some of the music it has been featuring in
its fitness classes at the relevant times of this litigation. Although Peloton had intended to obtain
the appropriate licenses, Peloton had not secured licenses because publishers indicated that they
were not ready to license Peloton’s unique use case and because Peloton did not have the resources
or was taking its time to negotiate with all of the music publishers.4

       5.     Obtaining music rights for individual songs in the music classes can be challenging
and complex. A single composition can be owned by any number of individuals or entities, and
music users must independently determine the rights holders for any given composition.5

              B. Mr. Simpson and His Purchase of a Peloton Bike

        6.     Mr. Simpson, a frequent gym attendee, was looking for a convenient way to work
out at home. After seeing advertisements for Peloton, including those promoting Peloton’s “ever-
growing” and “growing” library of fitness classes, on or about July 6, 2018, Mr. Simpson decided
to purchase a Peloton Bike. Mr. Simpson purchased his Peloton products for a variety of reasons,
including the convenience of working out at home, the variety of classes and features the Peloton
Bike offered, the “look” of the Peloton Bike, and the large interactive screen on the Peloton Bike;
however, “the promise of continuing and growing content” was the “biggest” part of his decision.
Mr. Simpson understood that the terms “ever-growing” or “growing” library meant that the class
library would continue to increase, not decrease, like a growing child. This was important to Mr.
Simpson because Peloton was a relatively new company, and he was a picky individual who bored
easily and “need[ed] a large library to choose from, . . . [and] based off what [he had] read, . . .
[he] would continually have more and more choices . . ..”6

      7.     On or about July 6, 2018, Mr. Simpson purchased a Peloton Bike ($2,225.00), a 39-
month prepaid subscription to the Peloton Service ($1,521.00), and “The Works” accessory
2
    April 29, 2020 Hearing Transcript at 225:1-226:14 (“Hearing Tr.”).
3
 Exhibit J-571; see also Exhibit J-470; Hearing Tr. at 55:24-57:5, 60:23-61:13, 165:3-12, 166:7-167:4,
206: 1-7, 282:14-19.
4
    Hearing Tr. at 202:24-203:20.
5
    Id. at 174:20-176:1.
6
    Id. at 47:17-48:18, 61:3-65:23, 108:8-111:18 148:20-149:11.

                                                     2
            Case
              Case
                 1:20-cv-07630-VEC
                    1:20-cv-07630 Document
                                   Document2-3
                                             19-1
                                                Filed
                                                    Filed
                                                       09/17/20
                                                          11/04/20
                                                                 Page
                                                                   Page
                                                                      4 of419
                                                                            of 19




package ($229.00) plus tax and shipping on Peloton’s website on or around July 6, 2018. The total
cost of the purchase was $4,485.87, and Mr. Simpson financed the purchase through Affirm, a
third party, for 0% APR.7

       8.      Mr. Simpson would have made a different decision regarding the Peloton Bike
purchase if he had known that the class library would have fewer choices.8

       9.      After Mr. Simpson purchased his Peloton Bike and subscription, and when he
accessed Peloton’s content library for the first time, he agreed to Peloton’s Terms of Service that
was last updated on September 12, 2017 (“2017 Terms of Service”).9

        10.     Mr. Simpson is a “consumer” under the KCPA. K.S.A. § 50-624(b). Mr. Simpson’s
purchase from Peloton is a “consumer transaction” under the KCPA. K.S.A. § 50-624(c). Peloton
is a “supplier” under the KCPA. K.S.A. § 50-624(l).10

       11.     During Mr. Simpson’s membership, Peloton updated its Terms of Service on
September 14, 2018 (“2018 Terms of Service”), and Claimant agreed to the updated Terms of
Service to continue to use his subscription.11

                 C. The Terms of Service

           12.      The 2017 Terms of Service state in relevant part:

                 a. “[Peloton] provides an online fitness community and related products, services,
                    content, and features through the Peloton website located at
                    http://www.onepeloton.com, . . ., the interface on the Peloton bike tablet, Peloton’s
                    fitness studios and through mobile and desktop or device applications . . . and
                    Peloton-controlled social media pages . . . (collectively, the ‘Peloton Service’).”12

                 b. “Peloton reserves the right to modify the Peloton Service, including, but not limited
                    to updating, adding to, enhancing, modifying, removing or altering any content or
                    features of the Peloton Service, at any time, in its sole discretion.”13

                 c. “Peloton . . . does not guarantee that any content available on the Peloton Service
                    is suitable for all users or that it will continue to be available for any length of



7
    Id. at 61:3-65:23, 148:20-149:11; see also Stipulated Findings at p. 2; Exhibit J-329.
8
    Hearing Tr. at 57:6-12, 62:4-63:6.
9
    Exhibit J-573; Exhibit J-574; Hearing Tr. at 87:12-16, 88:9-89:5.
10
     See Stipulated Findings at p. 2-3.
11
     Exhibit J-549; Hearing Tr. at 89:6-9.
12
     Ex. J-574 at p.1.
13
     Id. at § 16.

                                                        3
            Case
              Case
                 1:20-cv-07630-VEC
                    1:20-cv-07630 Document
                                   Document2-3
                                             19-1
                                                Filed
                                                    Filed
                                                       09/17/20
                                                          11/04/20
                                                                 Page
                                                                   Page
                                                                      5 of519
                                                                            of 19




                    time.”14

                 d. “Peloton provides the Peloton Service on an ‘AS IS’ and ‘AS AVAILABLE’
                    basis.”15

                 e. “Without limiting the foregoing, Peloton makes no representations or warranties”
                    regarding the following:

                         i. “That the Peloton Service will be uninterrupted or error-free”;

                      ii. “Concerning any content, including User Content”;

                     iii. “That Peloton will continue to support any particular feature of the Peloton
                          Service.”16

                 f. “[T]he Peloton Service contains software and other content that is protected by
                    copyrights, patents, trademarks, trade secrets or other proprietary rights, and that
                    these rights are valid and protected in all forms, media and technologies existing
                    now or hereafter developed. All Peloton generated content, and content provided to
                    Peloton by its partners and licensors, is copyrighted individually and/or as a
                    collective work under the U.S. copyright laws . . .”17

                 g. “Peloton respects the intellectual property of others, and we ask our users to do the
                    same.”18

                 h. An arbitration agreement that allowed members to opt-out when they are first
                    presented with the Terms of Service and when the Terms are amended.19

           13.      The 2018 Terms of Service state in relevant part:

                 a. The Peloton Service is “the Peloton Sites and Apps, along with the Peloton tablet
                    and studio interfaces and Peloton-controlled social media pages . . .”20

                 b. “Peloton reserves the right to modify the Peloton Service, including, but not limited
                    to updating, adding to, enhancing, modifying, removing or altering any Content or




14
     Id.
15
     Id.
16
     Id.
17
     Id. at § 19.
18
     Id. at § 20.
19
     Id. at § 21.
20
     Ex. J-549 at p.1.

                                                        4
            Case
              Case
                 1:20-cv-07630-VEC
                    1:20-cv-07630 Document
                                   Document2-3
                                             19-1
                                                Filed
                                                    Filed
                                                       09/17/20
                                                          11/04/20
                                                                 Page
                                                                   Page
                                                                      6 of619
                                                                            of 19




                    features of the Peloton Service, at any time, in its sole discretion”21

                c. “Peloton . . . does not guarantee that any Content available on the Peloton Service
                   is suitable for all users or that it will continue to be available for any length of
                   time.”22

                d. “Peloton provides the Peloton Service on an ‘AS IS’ and ‘AS AVAILABLE’
                   basis.”23

                e. “Without limiting the foregoing, Peloton makes no representations or warranties”
                   regarding the following:

                      i. “That the Peloton Service will be uninterrupted or error-free”;

                     ii. “Concerning any Content, including User Content”;

                     iii. “That Peloton will continue to support any particular feature of the Peloton
                          Service.”24

                f. “[T]he Peloton Service contains software and other content that is protected by
                   copyrights, patents, trademarks, trade secrets or other proprietary rights, and that
                   these rights are valid and protected in all forms, media and technologies existing
                   now or hereafter developed. All Peloton generated content, and content provided to
                   Peloton by its partners and licensors, is copyrighted individually and/or as a
                   collective work under the U.S. copyright laws . . ..”25

                g. “Peloton respects the intellectual property of others, and we ask our users to do the
                   same.”26

                h. An arbitration agreement that allowed members to opt-out when they are first
                   presented with the Terms of Service and when the Terms are amended.27

                i. “Because the Peloton Service is evolving over time we may change or discontinue
                   all or any part of the Peloton Service, at any time and without notice, at our sole
                   discretion.”28


21
     Id. at § 15.
22
     Id.
23
     Id.
24
     Id.
25
     Id. at § 18.
26
     Id. at § 19.
27
     Id. at § 20.
28
     Id. at § 25.

                                                       5
           Case
             Case
                1:20-cv-07630-VEC
                   1:20-cv-07630 Document
                                  Document2-3
                                            19-1
                                               Filed
                                                   Filed
                                                      09/17/20
                                                         11/04/20
                                                                Page
                                                                  Page
                                                                     7 of719
                                                                           of 19




           14.      New York Law applies to the Terms of Service between the parties.29

           15.      Kansas law governs Mr. Simpson’s substantive KCPA claims.30

                 D. The Dispute

                       1. Copyright Dispute

       16.      On April 9, 2018, Peloton received a cease-and-desist letter from the National
Music Publishers Association (“NMPA”), accusing it of copyright infringement in the use of its
music in the fitness classes.31

        17.     In response to the letter, Peloton began negotiating with the NMPA and its
members. The NMPA never identified specific publishers or compositions that were at issue in
their letter. During these negotiations, Peloton reached agreements with some of the NMPA
members to cover past and future use. Peloton believed that it would reach agreements with the
other NMPA members at issue.32

       18.          Despite the April 2018 cease-and-desist letter, Peloton continued using unlicensed
music.33

        19.    In November 2018, Peloton received a second cease-and-desist letter from
Downton Music Publishing (“Downtown”), also accusing Peloton of copyright infringement in the
use of its music in the Fitness Classes. In this letter, Downton notes that it had received a report
from Peloton which identified “more than 750 compositions administered by Downtown” that had
been streamed nearly five million times without any license or a request for a license from
approximately 2014-2017.34

       20.     Following that letter, Peloton continued to negotiate with Downtown and began
removing classes in December 2018 or January 2019 from its library that included music that was
wholly or partially owned by Downtown.35

       21.    In March 2019, a group of ten music publishers, including Downtown, filed a
copyright lawsuit against Peloton. The lawsuit was later amended to include five additional music
publishers.36


29
     See Stipulated Findings at p. 2.
30
     See id.
31
     Hearing Tr. at 185:16-25; see also Exhibit J-969.
32
     Hearing Tr. at 186:1-24, 188:4-25, 190:16-191:10, 191:24-192:2; see also Ex. J-969.
33
     Hearing Tr. at 240:17-20.
34
     Exhibit J-971, 974; see also Hearing Tr. at 194:9-195:8, 249:4-250:16.
35
     Hearing Tr. at 195:9-196:25, 252:14-22.
36
     Hearing Tr. at 199:4-10.

                                                         6
           Case
             Case
                1:20-cv-07630-VEC
                   1:20-cv-07630 Document
                                  Document2-3
                                            19-1
                                               Filed
                                                   Filed
                                                      09/17/20
                                                         11/04/20
                                                                Page
                                                                  Page
                                                                     8 of819
                                                                           of 19




        22.    On or around March 25, 2019, Peloton removed any class from its content library
that contained a composition that Peloton identified as being subject to the lawsuit.37

           23.     The copyright infringement lawsuit against Peloton was settled in February 2020.38

                         2. Mr. Simpson’s Usage of His Peloton Bike

       24.     Mr. Simpson rode his bike twenty-one times before the March 2019 class removals,
and four of those classes were instructor-led classes. Mr. Simpson rode thirteen times in his first
month after purchasing his Peloton products, and he rode his bike four times in August 2018, and
two times in September 2018.39

        25.    Exhibit J-571 is an accurate representation of Mr. Simpson’s usage of his Peloton
Bike, including which classes he took, from July 9, 2018 through at least July 9, 2019.40

        26.     Mr. Simpson did not ride his bike again for five months, or until February 2019 due
to a knee injury.41

       27.     When Mr. Simpson attempted to resume using the Peloton bike in April 2019, he
saw a difference in the choices, and could not find a class that interested him.42

        28.    Mr. Simpson tried using the Peloton bike a month later, but was “a little agitated at
the time, knowing that this bike that I had spent all this money on and had planned on definitely
looking forward to using it for rehab . . .[and] now all of a sudden . . I’ve got . . . half the choices
I had just a month earlier.”43

           29.     Mr. Simpson rode the Peloton bike two times in June and one time in July 2019.44

           30.     Mr. Simpson has not used the Peloton bike since August 2019.45




37
     Id. at 206:17-207:12, 254:22-24.
38
     Id. at 199:11-14.
39
     See Exhibit J-571.
40
     See Stipulated Findings at p. 2.
41
     Ex. J-571.; see also Hearing Tr. at 71:3-73:14.
42
     Hearing Tr. at 73:9-74:9.
43
     Id. at 74:16-24.
44
     See Ex. J-571.
45
     Hearing Tr. at 75:4-7.

                                                       7
           Case
             Case
                1:20-cv-07630-VEC
                   1:20-cv-07630 Document
                                  Document2-3
                                            19-1
                                               Filed
                                                   Filed
                                                      09/17/20
                                                         11/04/20
                                                                Page
                                                                  Page
                                                                     9 of919
                                                                           of 19




                          3. The Peloton Class Library

          31.          On July 10, 2018, the date after Mr. Simpson’s first ride on the Peloton bike, there
were                 Fitness Classes available in Peloton’s library.46

          32.          In 2018, Peloton added approximately               classes a month.47

          33.          On January 10, 2019, Peloton offered          classes. See Exhibit J-334.

          34.     By March 25, 2019, about         Fitness Classes remained after Peloton removed
         Fitness Classes (or   % of the library) in response to the litigation.48

          35.          Before the removal of classes in March 2019, and in response to the litigation,




                a.



                b.


                c.




                d.

                                               and

                e.


                                                     49


       36.     On or about March 25, 2019, John Foley, the founder and CEO of Peloton, sent an
email to Peloton members, including Mr. Simpson, informing them that Peloton had removed a
number of fitness classes due to a lawsuit brought against Peloton by a group of music publishers.


46
     Exhibit J-333; Hearing Tr. at 253:4-17.
47
     Hearing Tr. at 254:4-17, 256:6-18.
48
     Exhibit J-335; see also Hearing Tr. at 206:20-207:15, 254:22-255:22.
49
     Exhibit J-302 (emphasis in original); Hearing Tr. at 260:16-21, 261:18-262:5.

                                                          8
           Case
             Case
                1:20-cv-07630-VEC
                   1:20-cv-07630 Document
                                  Document2-3
                                            19-1
                                               Filed
                                                   Filed
                                                      09/17/20
                                                         11/04/20
                                                                Page
                                                                  Page
                                                                     10 of
                                                                        1019
                                                                           of 19




The email also stated that the removal of the classes “will not affect your experience with (or the
cost of) [Peloton’s] service, or access to the kind of music you’re used to hearing . . ..”50

       37.    Following the March 2019 removal of classes, Peloton continued to add
approximately                classes each month. By August 2019, Peloton’s content library
exceeded        classes through its additions of new content to its library.51

        38.     Although the parties did not identify how many classes were available at the time
of the hearing, Peloton estimated that it would have taken it approximately                     to
return to the largest number of classes that it had offered in            .52

       39.     Mr. Simpson seeks the maximum statutory penalty for one violation of the KCPA,
or $10,000, in this action.53

                              CONCLUSIONS OF LAW AND ANALYSIS

        The KCPA broadly prohibits “any deceptive act or practice in connection with a consumer
transaction,” K.S.A. § 50-626(a), and it enumerates a set of per se deceptive acts and practices,
which are “a violation of [the] act, whether or not any consumer has in fact been misled,”
including: § 50-626(b)(1)(A) (prohibiting knowing representations that “[p]roperty or services
have … characteristics … or quantities that they do not have”); and § 50- 626(b)(1)(D) (prohibiting
knowing representations that “property or services are of particular standard, [or] quality… if they
are of another which differs materially from the representation”). The KCPA is to be “construed
liberally” to, among other things, protect consumers from suppliers who commit deceptive and
unconscionable practices and protect consumers from non-bargained for warranty disclaimers.
K.S.A. § 50-623(b), (c).

        In order for the KCPA to be applicable, there must be a consumer and a supplier. K.S.A.
§ 50-626(a). The parties agreed, and stipulated, that Peloton is a supplier and Mr. Simpson is a
consumer under the KCPA. SOF at ¶ 11. The parties’ agreement in this arbitration largely ends
there and both sides vigorously argue their respective positions, and interpretations of the KCPA.

      I.       Representation

       In connection with its advertisements, Peloton represented that it had an “ever-growing”
or “growing” library of on demand fitness classes. SOF at ¶ 3. Mr. Simpson testified that he heard
these advertisements, and a significant reason why he decided to purchase the Peloton bike – as
opposed to another stationary bike – is that he believed the fitness class offerings would continue
to grow. SOF at ¶¶ 7-9. When Peloton removed               fitness courses in March 2019, or more
than % of their entire classes, Mr. Simpson contends that Peloton’s promise of an “ever-


50
     Exhibit J-304; see also Exhibit J-362; Hearing Tr. at 75:8-76:8.
51
     Hearing Tr. at 208:17-209:3, 256:1-5; see also Exhibit J-302.
52
     Hearing Tr. at 255:23-25, 256:19-257:1.
53
     See Stipulated Findings at p. 2.

                                                       9
       Case
         Case
            1:20-cv-07630-VEC
               1:20-cv-07630 Document
                              Document2-3
                                        19-1
                                           Filed
                                               Filed
                                                  09/17/20
                                                     11/04/20
                                                            Page
                                                              Page
                                                                 11 of
                                                                    1119
                                                                       of 19




growing” or “growing” library of on-demand classes was false and/or deceptive. Claimant’s Post-
Hearing Brief (hereinafter “Claimant’s Brief”).

        Peloton disagrees that its statement was false or deceptive for a myriad of reasons. First,
Peloton argues that the phrase “ever-growing” is a true statement, and thus, not a violation of the
KCPA, because “ever-growing” really means “ever-changing.” Second, Peloton argues that the
phrase “ever-growing” or “growing library” is mere puffery which is not actionable under the
KCPA. And, finally, Peloton argues that Mr. Simpson’s acceptance of the Terms of Service, which
permit Peloton to remove or edit its class library, negate any alleged deceptive effect of Peloton’s
advertising. Respondent’s Post-Hearing Brief (hereinafter “Respondent’s Brief”).

       As an initial matter, there is no dispute that Peloton used the phrase “ever-growing” or
“growing library” in its marketing and advertisements. SOF at ¶ 3. There is further no material
dispute that Mr. Simpson heard this advertisement. Although Peloton questions the precise date,
and timing of when Mr. Simpson heard this statement, I found Mr. Simpson’s testimony on the
matter to be credible. Mr. Simpson described why a varied and large library of classes was
important to him, including that he was easily bored, and that Peloton was a newer company
without a long-standing reputation. SOF at ¶¶ 7-9.

           E. Meaning of “Ever-Growing” or “Growing” Library

        Despite the fact that Peloton used the phrase “ever-growing” or “growing library,” the
parties dispute what this language means. Mr. Simpson understood “ever-growing” to mean that
after the date of his purchase, the number of classes available to him in the class library would
continuously increase, not decrease. He compared this common sense understanding of “ever-
growing” to the growth of a child, who “doesn’t grow six inches and then lose three and then gain
six more.” SOF at ¶ 7. On the other hand, Peloton argues that “ever-growing” means ever
changing. And, since Peloton is always adding new content at a rate of almost         new classes
per month, this is the very definition of an “ever-growing” library. Respondent’s Brief at p. 8.

         I agree with Mr. Simpson that the plain meaning of the phrase “ever-growing” is “always
increase in size.” Claimant’s Brief at p. 7-8. I do not find Peloton’s interpretation of the phrase
“ever-growing” or “growing library” to mean “ever changing” to be a credible or common sense
interpretation, especially when it first decided the phrases meant ever changing around the time
litigation had been filed. Hearing Tr. at 280:15-282:6. Moreover, Peloton’s current actions of
adding                  classes every month, and adding              classes a month in the 2018
timeframe, support’s Mr. Simpson’s understanding that Peloton had intended to continually
increase its class library. See SOF at ¶¶ 33, 38.

           F. Puffery

        In addition to a dispute over the meaning, the parties disagree about whether the phrase
“ever-growing” or “growing library” is puffery. Peloton argues that the phrase “ever-growing” is
vague, and general “puffery” which is not actionable under the KCPA. Respondent’s Brief at p.
7-8. Mr. Simpson disagrees and argues that specific representations – that the size of Peloton’s
class library would continue to grow over time – promises that the library will always increase in
size and is easily quantifiable. Claimant’s Brief at p. 4-5.

                                                10
       Case
         Case
            1:20-cv-07630-VEC
               1:20-cv-07630 Document
                              Document2-3
                                        19-1
                                           Filed
                                               Filed
                                                  09/17/20
                                                     11/04/20
                                                            Page
                                                              Page
                                                                 12 of
                                                                    1219
                                                                       of 19




        Although “claims based upon ‘innocent puffing’ are not within the purview of the KCPA,”
puffery refers to a statement that is “subjective in nature and non-specific.” Ormsby v. Imhoff &
Assoc., P.C., No. 14-2039-RDR, 2014 WL 4248264, at *10 (D. Kan. Aug. 27, 2014). Examples
of puffery include a law firm promising that it has “aggressive,” the “most effective,” and “only
the best” attorneys. Id. at *8, 10. Conversely, specific representations are not puffery: a law firm
promising that its services “would result in [the plaintiff’s] release in one year,” that the firm would
show that the plaintiff “could not legally have been convicted of the crime” charged, and that the
firm had “convinced many judges in California to throw out similar cases.” Id.

        Peloton’s promise of an “ever-growing library” is not a subjective, non-specific opinion
like “only the best.” Rather, it is Peloton’s specific representation, promising that the size of
Peloton’s class library would continue to grow over time. Put differently, it was Peloton’s promise
that its class library would “always” “increase in size,” which is the phrase’s plain language
meaning. Perhaps, most importantly, this statement is quantifiable, and the parties have been able
to count and discuss the number of classes removed and added over time. SOF at ¶¶ 32-35, 38-
39. Accordingly, because Peloton’s library of fitness classes did not constantly increase but rather
decreased by over % in March 2019, and it took                                 before the number of
fitness classes available increased to the levels when Mr. Simpson purchased the Peloton Bike and
Peloton Service, I find that Peloton’s representation was false.

           G. Terms of Service

        Even if the representations “ever-growing” and “growing library” were false, Peloton
argues that its Terms of Service control. Specifically, Peloton claims that after seeing the
advertisements about it is “ever-growing” library of classes, Mr. Simpson was presented with, and
accepted, its terms of service. Pursuant to the terms of service, Peloton reserved the right to control
its content, including editing and removing classes in its sole discretion. Respondent’s Brief at p.
2-6. In response, Mr. Simpson argues, that Peloton’s Terms of Service cannot obviate its
misconduct under the KCPA because the terms of service can be read consistently with Peloton’s
representations, and parties cannot waive their rights under the KCPA. Claimant’s Brief at p. 7-9.

       The Terms of Service agreed to by the parties state, in part, that:

          Peloton could modify, remove or alter any content or features of the Peloton Service
           with or without notice;

          the Peloton Service contains software and other content that is protected by copyrights,

          All Peloton generated content, and content provided to Peloton by its partners and
           licensors, is copyrighted individually and/or as a collective work under the U.S.
           copyright laws; and

          Peloton respects the intellectual property of others, and we ask our users to do the same.

SOF at ¶¶ 13-14. Peloton claims that these terms permit it to remove its classes, including reducing
its fitness class content by over %. Respondent’s Brief at p. 2-6. However, when these terms



                                                  11
       Case
         Case
            1:20-cv-07630-VEC
               1:20-cv-07630 Document
                              Document2-3
                                        19-1
                                           Filed
                                               Filed
                                                  09/17/20
                                                     11/04/20
                                                            Page
                                                              Page
                                                                 13 of
                                                                    1319
                                                                       of 19




are read together, they do not suggest that Mr. Simpson was agreeing to – or could have even
imagined – the situation presented here.

        The KCPA explicitly provides that “a consumer may not waive or agree to forego rights or
benefits under this act.” K.S.A. § 50-625(a). “As [the Kansas] Supreme Court has explained, to
the extent that a contractual provision waives a consumer’s right or benefit provided by the KCPA,
K.S.A. 50-625(a) prevents the operation of that contractual provision.” Kansas City Grill Cleaners,
LLC v. BBQ Cleaner, LLC, 454 P.3d 608, 612 (Kan. Ct. App. 2019). Courts have found, however,
that subsequent disclosures or representations can negate or minimize the impact of a
misrepresentation.

        For example, in Crandall v. Grbic, the plaintiffs entered into a contract for the purchase of
a home. Crandall v. Grbic, 36 Kan. App. 2d 179, 181, 138 P.3d 365, 369 (Kan. App. 2006). In
the disclosure statement, the sellers advised, among other things, that “to their knowledge, there
were no present or past roof leaks; the roof had not been repaired by them; and no insurance claim
had been submitted based on the roof in the past 5 years.” Id. The disclosure statement also
advised the plaintiffs of the need for an inspection. Id. Following receipt of the disclosure
statement, the plaintiffs did have the property inspected. The inspector noted issues with the roof,
including that it was “nearing the end of its life expectancy,” had “damage on one side” and advised
further investigation into a part of the roof. Id. at 182. In affirming a grant of summary judgment
to the defendant, the Kansas appellate court noted that “the fact the potential for problems with the
patio roof was mentioned in numerous places on the house inspector's report effectively precludes
any claim under the KCPA. Defendant did not deceive plaintiffs in any of the ways listed in the
statute.” Id. at 196.

        Similarly, in Schweizer v. DEKALB Swine Breeders, Inc., 954 F. Supp. 1495 (D. Kan.
1997), buyers of hogs brought a claim against the breeder/seller alleging that sales representative
of the seller had represented that the seller would advise buyers if the hogs were experiencing any
illness, that the hogs had tested negative for PRRV (a type of viral infection), and that if an
outbreak developed the seller would not sell the hogs. Id. at 1502. The Court found that these
alleged representations were not sufficient to state a claim under the KCPA because the contract
between the parties expressly stated that PRRV had been detected in the heard. Moreover, the
contract in Schweizer, offered the buyer an opportunity to test the hogs for illness, and contained
a box which permitted the buyer to list any other promises or representations which had been made
by a sales person to a buyer. Id. at 1497. Not only did the buyers decline to have the hogs tested
but in the box asking for any additional representations or statements, the buyers wrote “none.”
Id.

       Here, unlike the situations in Crandall or Schweizer, Peloton’s terms of service do not
expressly disavow an “ever-growing” class library.54 And, Peloton’s promise of an “ever-
growing” library can be read consistently with its Terms of Service. As argued by Mr. Simpson,
Peloton could remove any class it wanted but could add additional classes to ensure that its library

        54
           Additionally, Peloton’s terms of service, do not contain some of the other protections set forth
in Schweizer. For example, Peloton’s terms of service do not ask its customers if there are other
representations or statements the customer is relying upon in the sales process.


                                                    12
            Case
              Case
                 1:20-cv-07630-VEC
                    1:20-cv-07630 Document
                                   Document2-3
                                             19-1
                                                Filed
                                                    Filed
                                                       09/17/20
                                                          11/04/20
                                                                 Page
                                                                   Page
                                                                      14 of
                                                                         1419
                                                                            of 19




was “ever-growing.” Claimant’s Brief at p. 7-8. Although, as Peloton now argues, this is not what
it intended, Mr. Simpson’s reading is not unreasonable.

        Nor do the terms of service put Mr. Simpson on notice that he needs to further investigate
or question Peloton’s representation about its “ever-growing” library. When the entirety of the
document is viewed in context, nothing in the Terms of Service forewarned Mr. Simpson that
Peloton would remove          classes due to alleged copyright infringement. Rather, the Terms of
Service state that Peloton was fully compliant with copyright law, explaining that Peloton’s class
library contains copywritten content, and noting that “Peloton respects the intellectual property of
others ...” SOF at ¶¶ 13-14.

        When the “ever-growing library” representation is paired with the copyright language, the
net impression is that Peloton’s class library will not be materially reduced due to copyright
infringement issues. As such, I do not find anything in the contract that should clue Mr. Simpson
into the fact that Peloton was not going to honor its statement that it had an ever-growing class
library. On the contrary, I find the evidence to suggest that Peloton did intend to have an ever-
growing class library, which was its “special sauce”; however, its plans came to a screeching stop
when it was faced with copyright litigation. SOF at ¶¶ 33-38. Peloton’s terms of service do not
negate the deceptive effect on its misrepresentation.

      II.      MATERIALITY

       “A material fact is ‘one to which a reasonable person would attach importance in
determining his or her choice of action in the transaction involved.’” Tufts v. Newmar Corp., 53 F.
Supp. 2d 1171, 1178 (D. Kan. 1999) (quoting York v. InTrust Bank, N.A., 962 P.2d 405, 420 (Kan.
1998)). Claims arising under the KCPA, Sections 50-626(b)(2) and (b)(3) require a showing of
materiality.55

        Applying the reasonable person standard, I do find that a reasonable person would attach
importance to the “ever-growing” nature of Peloton’s fitness class library when determining
whether to purchase Peloton’s products. This is particularly material in this case where the
consumer was contemplating purchasing a 39-month pre-paid subscription to the tune of $1,521.00
for a product and to a company that were relatively new. SOF at ¶¶ 7-8. If a person was going to
pre-pay for more than two years of services, it is imminently reasonable that one would want
confirmation that the service would continue to grow – not dramatically shrink – over the next 39-
months.

       Mr. Simpson’s objective testimony also confirms the materiality of the statement. The
“ever-growing library” was not only an “important” feature in Simpson’s purchase decision; the
promise of growing content was the “biggest” part of his decision because he knew he would need
more choices to keep him motivated. SOF at ¶ 7. In addition, Mr. Simpson testified that Peloton
was a new company, and he attached importance to the representations. Id. I find the element of
materiality has been met by Mr. Simpson.



55
     Claims arising under KCPA Sections 50-626(b)(1)(A) and (b)(1)(D) do not require materiality.

                                                    13
       Case
         Case
            1:20-cv-07630-VEC
               1:20-cv-07630 Document
                              Document2-3
                                        19-1
                                           Filed
                                               Filed
                                                  09/17/20
                                                     11/04/20
                                                            Page
                                                              Page
                                                                 15 of
                                                                    1519
                                                                       of 19




   III.    KNOWLEDGE AND WILFULLNESS

        Depending upon the section of the statute, to prevail under the KCPA, a consumer must
make a showing that the supplier knew or had reason to know that his misrepresentation was false
or that the supplier willfully made or omitted a material misrepresentation of fact. “The mental
state required to prove a violation of K.S.A. 50-626(b)(1) [of the KCPA] (‘knowingly or with
reason to know’) is a more forgiving standard for consumers than the willfulness requirement
under K.S.A. 50-626(b)(2) or (b)(3).” CitiMortgage, Inc. v. White, 435 P.3d 1184, 2019 WL
1213177, *1 (Kan. Ct. App. 2019), review denied (Dec. 19, 2019) (quoting Via Christi Regional
Med. Center, Inc. v. Reed, 298 Kan. 503, 521, 314 P.3d 852 (2013)).

           A. Knowledge.

       To state a claim for a violation under KCPA, Sections 50-626(b)(1)(A) or (b)(1)(D), a
consumer must show that the supplier “knew or should have known” that it misrepresented the
characteristics, properties, standard or quality of its specific property or service, in this case,
Peloton’s fitness class library.

        Mr. Simpson argues that Peloton knew or should have known that its on demand library of
classes was not “ever growing” or growing due to the copyright concerns. Specifically, Mr.
Simpson argues that Peloton promised an “ever-growing library” and copyright compliance after
it received cease and desist letters claiming copyright infringement. As a result, Peloton knew or
should have known that copyright infringement allegations could lead to a large removal of classes
resulting in a shrinking rather than growing library. Claimant’s Brief at p. 8-9.

       Peloton, on the other hand, argues similar to what is set out above that its statements really
meant “ever changing” and that it would never represent that it would not remove classes,
“especially given that that licensing is complex and contracts expire.” Respondent’s Brief at p. 9.
For the same reasons set forth above, I do not find Peloton’s interpretation of the phrase “ever
growing” to be particularly convincing.

         Peloton also argues that it did not know which songs were potentially in violation of
copyright so it could not have known that these alleged violations would result in a shrinking class
library. I am also not persuaded by this argument. As an initial matter, the evidence states that
Peloton had identified and provided to Downtown a report of more than 750 compositions which
had been streamed almost five million times. SOF at ¶ 20. Although Peloton may not have known
every song or class that was allegedly infringing, it is disingenuous to suggest that it had no idea
what songs were at issue. The evidence supports that Peloton had some idea of the infringing
compositions. Moreover, Peloton should have had records of the songs it was using and whether
or not it was authorized to use these songs. There is no question that Peloton knew or should have
known that it needed to address copyright issues, as is evidenced by the fact that it represents it
has copyright licenses on its classes in its Terms of Service. Sloppy record keeping does not justify
a finding that a supplier did not know or should not have known. The complex nature of the
copyright licensing business, coupled with the fact that Peloton knew it did not even have copyright
licenses on many of the songs it was using should have put Peloton on notice that it could have a
situation where it was going to be forced to remove a significant number of classes resulting in a
shrinking – not growing – library.

                                                 14
       Case
         Case
            1:20-cv-07630-VEC
               1:20-cv-07630 Document
                              Document2-3
                                        19-1
                                           Filed
                                               Filed
                                                  09/17/20
                                                     11/04/20
                                                            Page
                                                              Page
                                                                 16 of
                                                                    1619
                                                                       of 19




           B. Willfulness

        In order to state a claim for a violation under KCPA, Sections K.S.A. 50-626(b)(2) or
(b)(3), a consumer must show that the supplier intentionally or purposefully acted with an intent
to harm the consumer. CitiMortgage, 2019 WL 1213177 at * 12 (citing Unruh v. Purina Mills,
LLC, 289 Kan. 1185, 1194-95, 221 P.3d 1130, (Kan. 2009)).

        Peloton argues that it did not act willfully because it acted within industry norms, and
customs. Mr. Aronow, who had considerable experience in the music industry, credibly testified
that Peloton believed it was using music for which it held a license, or anticipated paying for a
license, once it resolved its disputes with publishers. Peloton’s Brief at p. 9. Mr. Simpson
disagrees and argues that Peloton knew of the potential copyright dispute at the time the
misrepresentation was made, and

                                   See Claimant’s Post Hearing Brief at p. 10.

        Although there is no question that a better business practice would be to secure copyrights
before using copyrighted compositions, instead of following the industry-standard business model
which “pays” for the music after it is used, there was no evidence to suggest that at the time Peloton
made the misrepresentation to Mr. Simpson, Peloton was engaged in an intentional scheme to
deceive consumers. Peloton believed that it would be able to resolve any copyright disputes with
the copyright owners. SOF at ¶¶ 6, 18. And, the evidence supports that Peloton increased its class
production so that it could return the number of classes available to pre-dispute levels. See SOF
at ¶ ¶ 38-39.

         Mr. Simpson’s argument that Peloton’s intent to harm consumers is evidenced by letters
written to Mr. Simpson, and others, as well as                            is not persuasive. By the
time Peloton realized it was not going to reach a resolution to the copyright dispute and issued its
letters to customers and                                      , Peloton was embroiled in litigation
over the copyrights. I found Mr. Aronow’s testimony to be credible when he explained that


                                SOF at ¶ 35. Again, while perhaps one could second guess these
statements with the 20/20 vision of hindsight, the evidence shows that Peloton had a good-faith
business decision for its actions. And, there was no evidence presented that this was part of a
greater conspiracy or plan to harm the consumer.

        On the contrary, I find that the evidence shows, at best, that Peloton was sloppy or made a
bad business decision that caught up with it; however, since this issue Peloton has been working
to increase its class library to the point that it now exceeds the number of classes available at the
time Mr. Simpson purchased the product. SOF at ¶¶ 38-39. As such, I find in favor of Peloton on
Mr. Simpson’s claims under KSA § 50-626(b)(2) and (b)(3).

   IV.     AGGREIVED CONSUMER

       “[A] consumer is not automatically entitled to § 50–634 remedies under the KCPA each
time a supplier violates the Act. Instead, the consumer must demonstrate that the violation was

                                                 15
          Case
            Case
               1:20-cv-07630-VEC
                  1:20-cv-07630 Document
                                 Document2-3
                                           19-1
                                              Filed
                                                  Filed
                                                     09/17/20
                                                        11/04/20
                                                               Page
                                                                 Page
                                                                    17 of
                                                                       1719
                                                                          of 19




causally connected to the consumer's damages to be entitled to these remedies.” Finstad v.
Washburn Univ. of Topeka, 252 Kan. 465, 845 P.2d 685 (1993). The term “aggrieved” was defined
by the Kansas Supreme Court as “[h]aving suffered loss or injury. Id. at 690.56 “A consumer may
be aggrieved under the KCPA without having suffered a direct monetary loss; acting on a
statutorily defined deceptive or unconscionable practice to select a provider of covered goods or
services may be enough.” See Florez v. Ginsberg, 57 Kan. App. 2d 207, 216, 449 P.3d 770, 777–
78 (Kan. App. 2019) (quoting Via Christi Regional Med. Center, Inc. v. Reed, 298 Kan. 503, 519,
314 P.3d 852 (Kan. 2013)).

        The parties dispute whether Mr. Simpson is an aggrieved party. Mr. Simpson argues that
after the class removals, and his knee improved, when he went to ride the bike he saw a difference
in his class choices and could not find classes that he liked. He also argues that if he had known
Peloton did not have proper copyrights, and as a result, the promise of an “ever-growing” library
was undermined, he would not have purchased the Peloton bike. Claimant’s Brief at p. 6-7.

       Peloton argues that Mr. Simpson was not an aggrieved consumer but one who simply had
buyer’s remorse. After purchasing the product – for a variety of reasons besides Peloton’s “ever-
growing library” – Mr. Simpson barely used the product. Mr. Simpson had access to thousands of
thousands of classes and admitted that he did not scroll through all of the classes, nor did he
compare the classes. Respondent’s Brief at p. 6-7.

        Although this is a close call, given the broad remedial purposes of the KCPA, I find that
Mr. Simpson is an aggrieved consumer. I found Mr. Simpson’s testimony credible that he found
a difference in the class library, and that Peloton’s representation of an “ever-growing” or
“growing library” was the biggest influence in his decision and that he would not have purchased
the license if he knew that the class library was not ever growing, or that the company did not have
appropriate licenses on over half of the classes in its library thereby resulting in a significant
reduction of the class library.

     V.      DAMAGES

       An aggrieved consumer may recover a civil penalty, “in a sum set by the court of not more
than $10,000.00” as well as reasonable attorneys’ fees. See KSA § 50-634(b) and (e): see also
KSA§ 50-636 (a).

          A. Civil Penalty

       The civil penalty is designed to be “remedial, rather than punitive in nature.” Maberry v.
Said, 927 F. Supp. 1456, 1463 (D. Kan. 1996) (quoting Equitable Life Leasing Corp. v. Abbick,
243 Kan. 513, 517, 757 P.2d 304, 307 (1988)).



56
  Under the KCPA, reliance is not an element. See Cole v. Hewlett Packard Co., 84 P.3d 1047, 1047 (“[A]
plaintiff is not required to prove reliance under the KCPA to establish that the defendant engaged in
deceptive acts.”); Midland Pizza, LLC v. Sw. Bell Tel. Co., No. 10-cv-2219, 2010 WL 4622191 at *2 (D.
Kan. Nov. 5, 2010) (“One of the important things about the [KCPA] is that reliance upon the deceptive act
or practice is not required.”).

                                                   16
       Case
         Case
            1:20-cv-07630-VEC
               1:20-cv-07630 Document
                              Document2-3
                                        19-1
                                           Filed
                                               Filed
                                                  09/17/20
                                                     11/04/20
                                                            Page
                                                              Page
                                                                 18 of
                                                                    1819
                                                                       of 19




         When examining all of the facts, there is no doubt in my mind that Peloton intended to
grow its class library as its course selection was its “special sauce.” There is also no doubt in my
mind that Mr. Simpson relied upon this feature – an “ever-growing” class library – in his decision
to purchase a Peloton. However, an award of $10,000 would be punitive under these
circumstances. Although Peloton should have known that its actions could have resulted in the
removal of more than half of its class-library, there was no evidence that Peloton acted with an
intent to harm its customers. On the contrary, Peloton has acted promptly to resolve any harm that
its actions caused by increasing production of classes and returning its class library to its pre-
March 2019 size within six to seven months. SOF at ¶ 38-39. Mr. Simpson did not contradict this
evidence. Although Mr. Simpson testified he was “agitated” by the situation, he has received the
benefit of his bargain for more months than he has not, even if he has opted not to utilize the
service. As such, I am awarding Mr. Simpson an amount of $253.50 or $39 a month (the cost of
the Peloton Service package) for the 6 ½ months that the class library was lower than its highest
point before the March 2019 takedown.

            B. Attorneys’ Fees

            Under the KCPA, “the court may award to the prevailing party reasonable attorneys’ fees
. . . if . . . a supplier has committed an act or practice that violates this act and the prevailing party
is the consumer; and, an action under this section has been terminated by a judgment.” K.S.A. §
50-634(e). Although the parties submitted some briefing on this matter, Respondent objected to
this submission for a variety of reasons, including that it expanded Claimant’s page limit,
Claimant’s counsel has not provided the undersigned with its billing records and Claimant’s
counsel’s rates exceeded the market rates. See May 14, 2020 Objection to Request for Fees and
Costs. Claimant replied to Respondent’s submission and objected to Respondent’s submission, in
part, on the grounds that it was untimely, and that Respondent should be compelled to produce its
billing rates/records if it was going to contest Claimant’s counsel’s fee application. See May 15,
2020 Email from Mr. Prom. In this correspondence, Claimant noted its offer to submit its billing
records in camera. Id. Respondent further objected, including to the in camera review of records
which would deny Respondent of the opportunity to fully evaluate a fee request. See May 15,
2020 Email from Mr. Feldman.

        In the November 12, 2019 Scheduling Order, “the parties agreed that a decision on an
award of attorneys’ fees will be made after a decision on liability.” See Nov. 12, 2019 Order at ¶
8(c); see also Second Amended Scheduling Order at ¶ 4 (“unless otherwise amended herein, all
other deadlines and orders set forth in the November 12, 2019 Scheduling order continue and
remain in effect). As there appears to be some confusion as to when this briefing was due, I shall
require that if Claimant wishes to pursue his claims for attorneys’ fees, he must file an application
for fees, together with all supporting material, including billing records, within fourteen days of
this Interim Award. Billing records shall be produced to Respondent; however, any information
contained in the billing records which Claimant contends is privileged, may be redacted. If
Respondent objects to any of the redactions, said redactions will be subject to an in-camera review
by the undersigned. Respondent shall then have fourteen days to respond to this fee application.
If Respondent wishes to contest the hourly rates submitted by Claimant’s counsel, Respondent’s
counsel should provide their own billing rates used in defense of this matter. Claimant shall have
seven days to file a reply. No other filings on the question of attorneys’ fees shall be permitted
except for leave of the arbitrator and for good cause shown.

                                                   17
       Case
         Case
            1:20-cv-07630-VEC
               1:20-cv-07630 Document
                              Document2-3
                                        19-1
                                           Filed
                                               Filed
                                                  09/17/20
                                                     11/04/20
                                                            Page
                                                              Page
                                                                 19 of
                                                                    1919
                                                                       of 19




                                        INTERIM AWARD

        1.      Claimant Brody Simpson is awarded $253.50 against Respondent Peloton
Interactive, Inc.

        2.      This Interim Award is in full settlement of the merits of all claims submitted to this
Arbitration, except for the determination of reasonable attorney fees and costs in favor of Claimant
Brody Simpson as set forth above. The Arbitrator retains jurisdiction to address Claimant’s claims
for reasonable attorney fees and costs. If Claimant wishes to pursue his claims for attorneys’ fees,
he must file an application for fees, together with all supporting material, including billing records,
within fourteen days of this Interim Award. Respondent shall then have fourteen days to respond
to this fee application. Claimant shall have seven days to file a reply. No other filings on the
question of attorneys’ fees shall be permitted except for leave of the arbitrator and for good cause
shown. Upon and after such submissions, the matter shall be deemed submitted to the Arbitrator
for determination of a Final Award.

        3.     This Interim Award shall remain in full force and effect until the Arbitrator renders
a Final Award.



Date: June 23, 2020                                    ___________________________________
                                                       Virginia I. Stevens Crimmins, Arbitrator




                                                  18
